GIERKE, Judge
(concurring in part and in the result):
I agree that the Court of Criminal Appeals had no authority to disregard our decisions in United States v. Booker, 5 MJ 238 (CMA1977), and United States v. Mack, 9 MJ 300 (CMA1980). See United States v. Allbery, 44 MJ 226 (1995). Accordingly, I agree with the majority’s resolution of the granted issue.
I decline to join Parts III and IV of the lead opinion. The question whether we should overrule Booker and Mack is not properly before us. Appellant has not asked us to overturn those decisions, and the Judge Advocate General has not certified the issue. See Art. 67(a)(2), Uniform Code of Military Justice, 10 USC § 867(a)(2) (1989). I specifically distance myself from any suggestion in the lead opinion that there is a statutory right to counsel for nonjudicial punishment or summary courts-martial.